Citation Nr: 1448646	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to an increased initial evaluation in excess of 10 percent for multilevel degenerative joint and disc disease of the lumbar spine.  

3.  Entitlement to an increased initial evaluation in excess of 10 percent for degenerative joint disease of the right knee with a history of arthroscopic meniscal debridement. 

4.  Entitlement to an increased initial compensable evaluation for a left leg tibia and fibula fracture, status post intramedullary tibial rod placement.  

5.  Entitlement to an increased initial compensable evaluation for a residual surgical scar of the left knee, status post intramedullary tibial rod placement.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1983 to March 1987 and May 1988 to January 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal was processed using Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran has esophageal symptoms and is already service-connected for a hiatal hernia.  There is no diagnosis or other finding of GERD.  

2.  The Veteran has degenerative joint and disc disease of the lumbar spine with some limitation of motion, but forward flexion of greater than 60 degrees and combined range of motion of over 120 degrees.  

3.  The Veteran has degenerative joint disease of the right knee, status post meniscal debridement, but no limitation of motion, no ankylosis, no subluxation or instability, no dislocation and no meniscectomy. 

4.  The Veteran had left tibia and fibula fractures in service.  The Veteran's legs are of equal length and there is no malunion or nonunion of the tibia and fibula.  

5.  The Veteran has left knee scars that total less than 39 square centimeters.  The scars are stable, superficial, and not painful.  


CONCLUSIONS OF LAW

1.  The Veteran's GERD was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

2.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40-4.42, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242 (2014).  

3.  The criteria for an initial rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40-4.42, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5258-5261 (2014).  

4.  The criteria for an initial compensable rating for a left tibia and fibula fracture have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40-4.42, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5262 (2014).  

5.  The criteria for an initial compensable rating for left knee scars have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40-4.42, 4.118, Diagnostic Code 7800-7805 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  As this is also an appeal arising from the initial grant of service connection, the notice that was provided in October 2009 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in November 2009 and March 2012.  There is no additional evidence that need be obtained.  

Service Connection for GERD

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran has stated that he was diagnosed with GERD in service.  There is no record of GERD in service treatment records.  There is a record of acid reflux in an October 2007 service treatment note.  

At the November 2009 VA examination, the examiner noted complaints of esophageal symptoms, but could not diagnose acid reflux or GERD because imaging results were still pending.  The examiner referred to the disability as hiatal hernia/GERD.  

The March 2012 VA examination also did not diagnose GERD. Instead, the examiner attributed the Veteran's history and symptoms to a hiatal hernia.  

The Veteran is already service-connected for a hiatal hernia.  That contemplates the identifiable symptoms.  There is no current clinical evidence of chronic GERD, certainly no evidence that such disorder is related to service or event or occurrence therein.  

Increased Ratings Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Further, the Board must consider whether a higher evaluation of a service-connected disability is warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011) the Court distinguished DeLuca, saying that pain alone through a joint's range of motion does not constitute functional loss.  The Court has clearly indicated that painful motion does not equate to limited motion. Mitchell, 25 Vet. App. at 41.  
Lumbar Spine

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent evaluation is warranted if the forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the diagnostic criteria, with the following applying to the instant case:  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Also, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Each range of motion should be rounded to the nearest 5 degrees.  Id.  
 
Also, Note 1 after the General Rating Formula states that one should also evaluate any associated objective neurological abnormalities, including but not limited to bladder impairment, separately, under the appropriate diagnostic code.  Id.  
 
There are some provisions concerning ratings assigned for doctor ordered periods of incapacitation.  That is not shown or alleged in this case, so those provisions are not for application.

At the November 2009 examination, the Veteran reported limited walking because of his spine, averaging half a mile in 15 minutes.  He reported falls, stiffness, fatigue, spasms, and decreased motion.  He noted functional impairment in the form of inability to stand or walk for a long time.  He also noted difficulty in bending over, sitting, yard work and flying aircraft.  The Veteran stated the pain was moderate, but exacerbated by physical activity.  The pain was relieved by rest and over-the-counter medication. The Veteran denied any hospitalization, surgery, and incapacitation for this disability.  The examiner found tenderness, but no other symptoms.  Range of motion was full, including after repetitions.  Neurological symptoms were found, but those are rated separately and are not before the Board.  The examiner diagnosed intervertebral disc syndrome with degenerative arthritis in the form of degenerative disc disease.  

The Veteran was also afforded a March 2012 VA examination.  There, he was noted to have forward flexion to 75 degrees, with pain beginning at 70.  Extension was to 20 degrees with painful motion at 15.  Right and left lateral flexion were to 25 degrees with no painful motion.  Right and left lateral rotation were full to 30 degrees with no pain.  These ranges were unchanged after repetitions.  The examiner noted functional loss in the form of less movement than normal and pain on movement.  There was also pain to palpitation in the lumbar paraspinal muscles.  The examiner noted guarding and/or muscle spasm, but that it did not result in abnormal gait or spinal contour.  Muscle strength, reflexes, and sensory examination were all within normal limits.  The examiner declined to diagnose intervertebral disc syndrome.  The Veteran did not require any assistive devices.  The examiner diagnosed multilevel degenerative disc and joint disease of the lumbar spine, but stated it did not impact the Veteran's ability to work.  

In an October 2012 statement, the Veteran stated he had back tingling, numbness and weakness.  He also stated that his disability symptoms were much more when standing or walking about 30 minutes, which was part of his job.  In his July 2014 Appellant Brief, the Veteran reiterated this inability to perform his job.  

The Veteran does not meet the criteria for a rating in excess of 10 percent.  Neither examination shows limitation of motion such that forward flexion is 60 degrees or less or that combined thoracolumbar range of motion is 120 degrees or less.  The Veteran was found to have guarding and/or muscle spasm, but not to the extent that it resulted in an abnormal gait or spinal contour.  There are neurological symptoms, but as they were rated separately and not appealed, they are not for the Board to consider.  The Veteran was noted to have some tenderness and pain on motion, but there is no evidence that these symptoms caused any further functional limitations.  The Veteran is diagnosed with arthritis, but as arthritis is to be rated on the basis of limitation of motion, the above rating encapsulates the degenerative disability.  For these reasons, the Board cannot grant a higher rating for the Veteran's lumbar spine.  

Right Knee

The Veteran is service connected for degenerative joint disease of the right knee and was granted a 10 percent rating under 38 C.F.R. § 4.59 for painful motion.  Under 38 C.F.R. § 4.59, painful motion of a joint is to be awarded the minimum compensable rating for the joint.  Id.  

The knee is unique in that multiple ratings can be concurrently assigned to it.  For example, separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).  Also, the Court of Appeals for Veterans' Claims (Court) stated that the Board can change the Diagnostic Code, if appropriate to give the Veteran an increased rating.  Butts v. Brown, 5 Vet. App. 532 (1993).  There are several other potentially applicable Diagnostic Codes for knee disabilities.  

Under DC 5260, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5261, a noncompensable evaluation is warranted when leg extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  A 40 percent evaluation is warranted when extension is limited to 30 degrees.  A 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However pain, by itself, throughout a joint's range of motion does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Under DC 5258, a knee disability warrants a 20 percent rating if there is semilunar cartilage dislocation, with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id. at Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee and ankle are considered major joints.  38 C.F.R. § 4.45(f).  

At the November 2009 VA examination, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, pain, and cracking and popping.  He described flareups as extremely severe, lasting up to two hours up to four times per day.  These flareups were precipitated by physical activity such as walking or bending.  He reported difficulty with standing and walking.  He stated that his condition had not resulted in incapacitation during the past 12 months, but limited his function such that he could not play outside with his son, or run without pain.  He was also limited in other activities such as walking, climbing stairs, and yard work.  The examiner found tenderness and full range of motion for the right knee.   There were no other symptoms and all other measurements were within normal limits.  The examiner diagnosed degenerative joint disease.  

The Veteran was also afforded a VA examination in March 2012.  There, the examiner noted a history of arthritis and meniscus tear.  The Veteran's right knee range of motion was full and the examiner noted no functional impairment.  The examiner did note pain to palpitation, but full muscle strength, normal stability, and no patellar subluxation or dislocation.  The examiner noted a meniscus tear and 2006 surgery to repair it, with no residuals.  The examiner stated that the knee disability had an impact on the Veteran's ability to work, as he could no longer do heavy physical work due to pain.  

In his October 2010 Notice of Disagreement, the Veteran stated that he walked with an abnormal gait and that he could lose the use of his knee for up to several days at a time.  In an October 2012 statement, the Veteran noted that his disability had ended most of his recreational activities.  He also noted he had pain while driving and that though he needed a knee replacement, he was too young to receive one.  In his July 2014 Appellant Brief, the Veteran stated that he desired to be rated for meniscectomy under Diagnostic Code 5259.  

The Veteran is competent to describe the symptoms he has experienced.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran is not credible to describe his locking and limp symptoms because there is contradictory objective evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Neither examination shows an abnormal gait or any locking.  Therefore, despite his competence to describe the symptoms, the Veteran's statement regarding limping and locking is not credible.  

The Veteran does not meet the criteria for a rating in excess of 10 percent.  There is no objective evidence of knee impairment in the form of subluxation or lateral instability under Diagnostic Code 5257.  There is also no evidence of limitation of motion of the knee under Diagnostic Codes 5260 and 5261, only painful motion.  As the Veteran already has a compensable rating based on painful motion under 38 C.F.R. § 4.59, the Board cannot grant an increase based on arthritis under Diagnostic Code 5003.  The Veteran has complained of locking, but there is no objective evidence of this symptom.  The Veteran has also complained of fatigue and lack of endurance, but as there is no evidence that these symptoms further limit the function of his knee, a higher rating cannot be granted for them.  In the March 2012 examination, the Veteran is noted to have had a meniscectomy in 2006.  The service treatment records do not reflect this, but rather show a February 2005 scope with medial meniscus debridement and chondroplasty.  Therefore, Diagnostic Code 5259, symptomatic removal of semilunar cartilage, is not applicable.  For these reasons, the Board cannot grant an increased rating for the Veteran's right knee.  

Left Tibia and Fibula Fracture

Under Diagnostic Code 5262, impairment of the tibia and fibula with malunion is to be rated 10 percent with slight knee or ankle disability, 20 percent with moderate knee or ankle disability, and 30 percent with marked knee or ankle disability.  Nonunion with loose motion requiring a brace is to be rated at 40 percent.  

At the November 2009 VA examination, the Veteran reported a tibia and fibula fracture in service.  He reported constant pain traveling up and down his left leg, exacerbated by physical activity, flying, and weather change. He stated he was able to function with medication.  He also noted numbness at the incision and residuals of swelling, pain and aching.  The Veteran reported functional impairment during strenuous activities, walking long distances, and flying.  The Veteran's posture and gait were normal.  His walking was steady and his leg length was 111 centimeters bilaterally.  The Veteran did not require any assistive device for ambulation.  Examination of the left tibia and fibula showed bony prominence with tenderness.   X-rays showed the bones were within normal limits with an old healed fracture of the tibia.  The examiner diagnosed status post left leg tibial and fibular fracture injury with rodding surgery resulting in a residual scar.  

At the March 2012 VA examination, the examiner noted that a rod and other hardware were placed in the left leg to repair it, but that at the time of the examination, the screws had broken at the lower end of the rod.  The examiner noted no other tibial and/or fibular impairment.  

In an October 2012 statement the Veteran noted that he had a pronounced limp, pain and swelling at the break site, and numbness at the screws.  He also stated that flying gave him edema.  In his July 2014 Appellant Brief, the Veteran asks for a compensable rating for the tibia and fibula based on his service-connected left ankle disability.  As discussed in the Right Knee section, the Veteran is competent but not credible regarding his report of a limp symptom.  

The Veteran does not meet the criteria for an increased rating.  There is no evidence of malunion or nonunion of the tibia and fibula.  The Veteran noted pain, but that he could function with medication.  Therefore, the pain did not further limit functioning.  His posture and gait are normal, and his legs are of equal lengths.  Imaging shows that his in-service fractures have healed.  The Veteran has reported numbness in his left leg, but neurological symptoms have been rated separately and are not before the Board.  The left ankle is already service connected, and therefore the Board will not account for its symptoms when rating the left tibia and fibula disability.  For these reasons, the Board cannot grant an increased rating for the tibia and fibula.   

Left Knee Scar

Scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 are to be evaluated for any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear: for areas of 144 square inches (929 sq. cm.) or greater, assign a 40 percent rating.  For areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.), assign a 30 rating.  For areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.), assign a 20 percent rating.  For areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), assign a 10 percent rating.  Id. at Diagnostic Code 7801.  

Scars not of the head, face, or neck, that are superficial and nonlinear and cover an area of 144 square inches (929 sq. cm.) or greater are to be assigned a 10 percent rating.  Id. at Diagnostic Code 7802.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Id.

Scars that are unstable or painful: for five or more scars assign a 30 percent evaluation.  For three or four scars assign a 20 percent evaluation.  For one or two scars assign a 10 percent evaluation.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Id. at Diagnostic Code 7804.  

At the November 2009 VA examination, the examiner noted a left knee scar measuring 9 centimeters by 0.1 centimeters.  The scar was superficial, not painful or disfiguring, there was no skin breakdown, and there was no underlying tissue damage or keloid formation.  

The Veteran was also afforded a VA examination in March 2012.  There, the examiner noted that the Veteran's left knee scars were not painful or unstable.  The examiner noted three linear scars on the left lower extremity, measuring 5 centimeters by 1 centimeter, 3 centimeters by 0.4 centimeters, and 5 centimeters by 0.5 centimeters.  The examiner noted that their approximate total area of 6 square centimeters.  

In an October 2012 statement, the Veteran noted that his left side was numb from the scar, the daily activities of life such as yard work were difficult, and that he had injured himself without realizing it because of loss of sensation associated with the scar.  In his July 2014 Appellant Brief, the Veteran stated that his nerves were severed at knee level and this had caused him to lose sensation below the knee.  The Veteran has neurological disabilities, but he does not have the education or training to make a complex medical decision such as relating his scars to loss of sensation.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's neurological conditions are rated separately and they are not currently before the Board.  

The Veteran does not meet the criteria for a higher rating.  The Veteran's scars have been measured at a total of 0.9 square centimeters at the November 2009 examination and 8.7 square centimeters at the March 2012 examination.  Neither of these measurements reaches the minimum 39 square centimeter requirement for a compensable rating.  The Veteran's scars are superficial, stable and not painful.  Furthermore, there is no skin breakdown or keloid formation.  For these reasons, the Board cannot grant an increased rating for the Veteran's scars.  

Staged ratings are inapplicable for the claims on appeal as the Veteran's symptoms have not changed enough to warrant any change in rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has lumbar spine limitation of motion and pain on motion, right knee arthritis and pain on motion, a healed left tibia and fibula, and left knee scars of less than 39 square centimeters.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a and 4.118, Diagnostic Codes 5003, 5237, 5256-5263, and 7800-7805.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Codes 5003, 5237, 5256-5263, and 7800-7805 adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for GERD is denied.  

Entitlement to an increased initial evaluation in excess of 10 percent for multilevel degenerative joint and disc disease of the lumbar spine is denied.  

Entitlement to an increased initial evaluation in excess of 10 percent for degenerative joint disease of the right knee with a history of arthroscopic meniscal debridement is denied. 

Entitlement to an increased initial compensable evaluation for a left leg tibia and fibula fracture, status post intramedullary tibial rod placement is denied.  

Entitlement to an increased initial compensable evaluation for residual surgical scars of the left knee, status post intramedullary tibial rod placement is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


